Title: To James Madison from Fulwar Skipwith, 25 May 1808
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris. May 25th, 1808

On the following Sheets are, a copy of the letter I had the honor to address to you on the 13th. Inst. on the subject of Mr. Jacob Morgan, copies of the correspondence then forwarded, a copy of the letter just written by me to Mr. Morgan, & lastly, a copy of the Counsellor of State, Real’s reply to me, which I did not receive in time to annex to the correspondence above mentioned.
Though the source of denunciation against Mr. Morgan is not designated by Mr. Real, you may rest well satisfied of it having proceeded from the Minister of the United States, Genl. Armstrong.  The President will judge whether the motive assigned in that denunciation was a sufficient cause for his Minister to become the informer against Mr. Morgan, to the General Police, & should Mr. Morgan, as is probable he will, Satisfy you that the intention imputed to him of deceiving the Police is incorrect, & above all should he justify his conduct in embarking on board the Osage, & repel the charge which may very possibly reach you, of his having thereby broken his paroles, some representation ought necessarily to be made to the General Police here to guard him against more serious inconveniences than those already experienced by him, should he ever return to France.
I have written no other letter to Mr. Morgan than the one inclosed, & therefore I trust it will not be found that I go out of the circle of my duties under the particular circumstances of the case to draw from him complaints against the conduct of Genl. Armstrong.
Other instances have passed & are passing under my eyes of the attempts of this Minister to fasten the suspicions & the hands of the police upon undeserving objects & for unworthy purposes but as I have no direct written evidence of the facts, & am in no way Answerable for the National character, or for the conduct of the Individuals implicated, I barely mention the circumstance, & shall ask no more credit to the assertion than it may be thought my veracity deserves.  I remain with the most respectful consideration and attatchment, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith


May 26th.  Since writing the above several letters directed & forwarded to Mr. Morgan at L’Orient have been returned under cover to me. Among them I find one from Mr. Domque. André, Mr. Morgan’s Banker here, which I think proper to have copied at foot hereof.

